Name: 2005/125/EC: Commission Decision of 11 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2002
 Type: Decision
 Subject Matter: agricultural activity;  research and intellectual property;  agricultural policy;  technology and technical regulations;  means of agricultural production
 Date Published: 2005-02-12; 2005-10-18

 12.2.2005 EN Official Journal of the European Union L 42/29 COMMISSION DECISION of 11 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2002 (2005/125/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), Having regard to Commission Decision 2001/896/EC of 12 December 2001 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council Directive 92/34/EEC (2), and in particular Article 2 thereof, Whereas: (1) Decision 2001/896/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Prunus domestica from 2002 to 2006. (2) Tests and trials carried out in 2002 to 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2002 on propagating and planting material of Prunus domestica shall be continued in 2005 in accordance with Decision 2001/896/EC. Done at Brussels, 11 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Directive 2003/111/EC (OJ L 311, 27.11.2003, p. 12). (2) OJ L 331, 15.12.2001, p. 95.